Citation Nr: 0303379	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1989 to 
June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for PTSD and 
assigned a 50 percent evaluation, effective December 3, 1996.  
In September 1999, the RO raised the original evaluation to 
70 percent effective December 3, 1996.  In a July 2000 
decision, the Board remanded the veteran's claim to the RO 
for additional development.  That development has been 
completed and the issue is again in appellate status.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran failed to report for a VA examination 
scheduled to assess his current psychiatric disability.  

3.  Throughout the period since the period since the grant of 
service connection, the veteran has maintained social 
relationships and been gainfully employed.

4.  Total occupational and social impairment due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name; have 
not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD, have not been met at any time since the effective date 
of the grant of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that subsequent to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the July 1998 statement of the case and in an September 
1999 supplemental statement of the case (SSOC), the veteran 
was provided the pertinent regulations and rating criteria 
with respect to his claim, and was thereby advised of the 
evidence needed to substantiate his claim.  

The Board noted in its July 2000 remand that Salem Vet Center 
treatment records needed to be obtained.  VA advised the 
veteran that he was responsible for providing the necessary 
releases for those records, as well as reporting any other 
treatment records he wished to have obtained.  The Board also 
informed the veteran that it was taking responsibility for 
scheduling an examination and that he was responsible for 
reporting for the examination.  The remand served to inform 
the veteran of the evidence he was responsible for obtaining 
and what evidence VA would obtain.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran has not identified, nor is the Board aware of, 
additional medical records which need to be obtained.  VA has 
thereby met its obligation to obtain relevant treatment 
records.

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  As noted above, the veteran was 
scheduled for a VA examination but failed to report.  

The RO issued an SSOC in November 2002, in which the veteran 
was notified of the provisions of 38 C.F.R. § 3.655 (2002).  
In the SSOC, the veteran's claim was noted as having been 
evaluated, in accordance with 38 C.F.R. § 3.365, on the 
evidence of record.  No response to the SSOC has been 
received from either the veteran or his representative as to 
the good cause issue, or has the veteran requesting a 
rescheduling of his VA examination.  

The Board thus concludes that the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied and accordingly, the Board will address the 
merits of the veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

To warrant a 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411.   

The Board notes that: 

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination, and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 
38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).

The Board notes that the veteran has appealed the RO decision 
assigning the initial evaluation for PTSD.  Therefore, 
consideration must be given regarding whether the case 
warrants the assignment of separate ratings for the 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Since the veteran failed to report for a necessary 
examination in his claim arising from a disagreement with the 
initial disability rating assigned for the grant of service 
connection, the Board will evaluate the veteran's appeal on 
the evidence of record.  

The question before the Board is whether the veteran's PTSD 
has resulted in total occupational and social impairment 
during any period since the effective date of service 
connection.

VA examinations in January 1997, and May 1999 reflects that 
the veteran was employed, not withstanding and examiner's 
opinion in May 1999, that the veteran was marginally 
employable, and that he was surprised the veteran was able to 
work 15-20 hours a week.

Medical records from the Salem Vet Center and VA Medical 
Center Portland document that throughout the period since the 
grant of service connection the veteran was in a committed 
relationship with a woman he ultimately married.  These 
records also show that he remained employed throughout that 
period.  He was reportedly working full time, and during much 
of the period, was also attending college classes.  On one 
occasion it was reported that he worked 60 hours a week and 
earned $2,000.00 per month.

This record does not demonstrate total occupational and 
social impairment at any time since the December 3, 1996 
effective date of the grant of service connection.  The 
Board, therefore, finds a preponderance of the evidence is 
against a rating greater than 70 percent for PTSD.  38 C.F.R. 
§ 4.130.  

The Board has assessed the record to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of this claim, under the Fenderson precedent.  In this 
regard, review of the evidence does not reflect medical 
findings that would warrant the granting of a total schedular 
rating during any earlier stage of the veteran's claim.  
There has been no evidence presented that the veteran's PTSD 
resulted in psychotic symptomatology, or gross impairment in 
cognitive and thought processes.  Based upon the foregoing, 
the Board is of the opinion that the evidence of record does 
not support a finding that the veteran's PTSD has, at any 
time, met the criteria for a 100 percent evaluation.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for PTSD and that the manifestation of the 
disability is that specifically contemplated by the schedular 
criteria.  He has not alleged, nor does the record show, that 
PTSD causes marked interference with employment beyond the 
level contemplated by the 70 percent evaluation.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability is in excess of 70 
percent.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 70 percent for PTSD is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

